Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed June 8th, 2022, with respect to the 35 USC 102 rejections have been fully considered and are persuasive in light of the claim amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Choi (US 2017/0060588).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.  Claims 1, 3-5, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam (US 2019/0089081, cited in previous action) in view of Choi (US 2017/0060588, cited in the IDS dated 8 June 2022).
In the following rejections, the system embodiment of claim 17 will be addressed first.

Regarding claim 17, Ramalingam teaches a system comprising:
a processing-in-memory (PIM) device (Fig 2, [0022], data storage device 114 including processor 204); and
a multicore processor coupled to the PIM device (Fig 1, processor 102 & [0016], multi-core processor embodiment), the processor configured to:
process at least one offload instruction ([0033], [0046], offload memory operations to data storage device);
place a lock on a memory address associated with the at least one offload instruction ([0035], [0042], [0044-0046], lock block address); and
remove the lock on the memory address in response to completing an operation targeting the memory address ([0015], [0029], completion queues & [0048], remove lock after operation completes).
Ramalingam fails to teach wherein the offload instruction is a processing-in-memory (PIM) offload instruction.
Choi teaches a system comprising a processing-in-memory (PIM) device ([0059], PIM device) configured to process at least one processing-in-memory (PIM) offload instruction ([0062], [0075], offload instruction directed to PIM).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ramalingam and Choi to utilize explicit PIM offload instructions.  While Ramalingam does not disclose instructions that are explicitly indicated as PIM offload instructions, both Ramalingam and Choi disclose the use of offload instructions implemented by processing circuitry in a memory device to handle movement of data.  Therefore, utilizing explicit PIM offload instructions as disclosed by Choi would merely entail a combination of known prior art elements to achieve predictable results.

Regarding claim 19, the combination of Ramalingam and Choi teaches the system of claim 17, wherein the processor is further configured to: determine that a plurality of processor cores have each begun executing a respective sequence of PIM offload instructions, wherein respective sequences of offload instructions executing on the plurality of processor cores share a process identifier; restrict execution of non-offload instructions that are younger than any of the PIM offload instructions; and in response to determining that each of plurality of processor cores has completed the respective sequence of PIM offload instructions, remove the restriction (Ramalingam [0015-0016], [0031], unique identifiers per storage device, [0042], wait for existing move operation that hasn’t completed to begin executing next offload instruction & Choi [0075], PIM offload instructions).
Claims 1, 3, and 5 refer to a method embodiment of the system embodiment of claims 17, 18, and 19.  Therefore, the above rejections for claims 17, 18, and 19 are applicable to claims 1, 3, and 5, respectively.

Regarding claim 4, the combination of Ramalingam and Choi teaches the method of claim 1, wherein the lock is placed after processing at least one PIM offload instruction and wherein the lock is removed prior to execution of the operation on an offload target device (Ramalingam [0046-0048], remove lock after transferring data & Choi [0075], PIM offload instructions).

Regarding claim 10, the combination of Ramalingam and Choi teaches the method of claim 5, wherein determining that each of plurality of processor cores has completed the respective sequence of PIM offload instructions includes tracking progress of each core (Ramalingam [0015], [0029], status and completion queues & Choi [0075]).

Regarding claim 11, the combination of Ramalingam and Choi teaches the method of claim 1, wherein the PIM offload instruction is for an operation to be offloaded to a processing-in-memory (PIM) device (Ramalingam [0033], memory requests offloaded to data storage device processing circuitry & Choi [0075]).

Claims 12 and 15 refer to a processor embodiment of the system embodiment of claims 17 and 19.  Therefore, the above rejections for claims 17 and 19 are applicable to claims 12 and 15 respectively.

3.  Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam in view of Takusagawa (US 6,553,465).

Regarding claim 2, the combination of Ramalingam and Choi teaches the method of claim 1, wherein placing a lock on a memory address associated with the at least one PIM offload instruction includes storing the memory address in an entry of a queue; and wherein removing the lock on the memory address includes clearing the entry in the queue (Ramalingam [0044-0045], logical block address lock request sent to source device and written to submission queue of target device, [0048], release locked block address & Choi [0075]).
Ramalingam and Choi fail to teach wherein the memory address is stored in an address lock buffer.
Takusagawa teaches a method wherein placing a lock on a memory address associated with an operation includes storing the memory address in an entry of an address lock buffer (5:6-18, lock address buffer holds locked memory addresses).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ramalingam and Choi with those of Takusagawa to utilize an address lock buffer.  While Ramalingam does not disclose the details of how the source or target storage devices track the lock address requested by the offloaded operations, Ramalingam does teach that a memory address targeted by such an operation is tracked so it can be unlocked after completion of the operation (Ramalingam [0048-0049]).  Therefore, utilizing an address lock buffer, such as the one disclosed by Takusagawa, would be an obvious means of maintaining the addresses that need to be locked for the duration of the memory transfer operation.  Doing so would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Claim 13 refers to a processor embodiment of the method embodiment of claim 2.  Therefore, the above rejection for claim 2 is applicable to claim 13.



Allowable Subject Matter
3.  Claims 6-9, 14, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182